United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, SOCIAL SECURITY
ADMINISTRATION, Joplin, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1272
Issued: October 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 11, 2012 appellant filed a timely appeal from a February 13, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.3
1

The last merit decision in this case was the March 24, 2011 decision denying his traumatic injury claim. For
final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal.
20 C.F.R. § 501.3(d)(2). For final adverse decisions of OWCP issued on or after November 19, 2008, a claimant
must file an appeal within 180 days of the decision. 20 C.F.R. § 501.3(e). Because more than 180 days has elapsed
between the most recent merit decision dated March 24, 2011 to the filing of this appeal on May 11, 2012 the Board
lacks jurisdiction to review the merits of this case.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the February 13, 2012 nonmerit
decision. Since the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final
decision, the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D.
Pruitt, 57 ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for
reconsideration.

ISSUE
The issue is whether OWCP properly denied appellant’s January 30, 2012 request for
reconsideration under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 14, 2011 appellant, then a 50-year-old social security administration (SSA)
claims examiner, filed a traumatic injury claim alleging that he sustained a pulled muscle in his
lower back and neck with a sore left wrist that day. He slipped on a patch of ice in the parking
lot at work while he was getting out of his car. Appellant stopped work.
On February 17, 2011 OWCP advised appellant that the evidence submitted was
insufficient to establish his claim and requested additional factual and medical evidence, to
support his claim.
In a February 17, 2011 progress note, Dr. Suraiya Siddique, a Board-certified internist,
stated that appellant had acute pharyngitis. The history of injury noted that appellant had fallen
on the ice on February 14, 2011. Dr. Siddique stated that appellant’s chronic back and hip pain
were aggravated by a recent fall. He excused appellant from work until he recovered completely
and his pain improved.
On February 21, 2011 appellant responded to OWCP’s request for further information.
He stated that on February 14, 2011 he parked his vehicle and slipped on ice when he stepped
onto the parking lot. Appellant fell on his left arm, shoulder and back. He noted that there were
no witnesses to the incident and listed where he received medical treatment. Appellant reported
that his lower back, shoulder and wrist pain increased daily and he took pain medication to help
him sleep.
In a letter dated March 10, 2011, the employing establishment controverted appellant’s
claim. It noted that the premises of the office building was owned and maintained by JOPESSA
Ventures, and leased by the employing establishment. The employing establishment noted that
appellant’s fall occurred in its parking lot, which was for the exclusive use of employee’s only.
It attached a copy of the lease of the office building and parking lot.
In a decision dated March 24, 2011, OWCP found that appellant’s injury occurred in the
employing establishment’s parking lot, which was for exclusive use by employees. It denied his
claim, however, finding insufficient medical evidence to establish a back condition as a result of
the February 14, 2011 employment incident.
On January 30, 2012 appellant requested reconsideration. He stated that he experienced
constant pain in his back, which radiated outward to his shoulder blades and caused muscle
spasms in both sides and rib areas of his back. Appellant noted that he was unable to lift
anything over five pounds, stand for more than 5 to 10 minutes or walk a short distance without
experiencing pain, numbness, burning and tingling. He reported that a January 24, 2011
examination revealed that the L12 vertebrae of his back was twisted during the February 14,
2011 slip and fall was now fractured. Appellant explained that it did not show in the preliminary

2

x-rays because of swelling. He stated that he did not experience spinal problems of the L12 area
before February 14, 2011.
By decision dated February 13, 2012, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was insufficient to warrant further merit
review under 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.4 OWCP regulations provide that OWCP may
review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise his right through a request to the district OWCP.5
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.6
A request for reconsideration must also be submitted within one year of the date of the
OWCP decision for which review is sought.7 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.8 If the request is timely but fails to
meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.9
ANALYSIS
The Board has no jurisdiction to review the March 24, 2011 decision denying appellant’s
traumatic injury claim. Appellant did not file a timely appeal of that decision and it is not before
the Board on this appeal. The only decision the Board may review is the February 13, 2012
decision denying his request for reconsideration. The Board finds that OWCP properly denied
appellant’s request for reconsideration because his request did not meet any of the requirements
for obtaining merit review.
4

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

5

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
6

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569 (issued
December 9, 2008).
7

Id. at § 10.607(a).

8

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

9

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

3

On January 30, 2012 appellant submitted a request for reconsideration. He described the
February 14, 2011 incident and related that he experienced pain in his back, arms and shoulders.
OWCP denied appellant’s claim on the grounds of insufficient medical evidence. Appellant did
not submit any additional medical evidence with his request. He merely stated that an x-ray
revealed a spinal fracture, but he did not submit the x-ray reports. Because appellant’s statement
does not constitute probative medical evidence, it is not relevant to the issue on appeal.10 He did
not show that OWCP erroneously applied or interpreted a specific point of law. Appellant did
not advance a relevant legal argument nor submit relevant medical evidence not previously
considered by OWCP. Accordingly, OWCP properly denied his request for reconsideration as
he did not meet any of the requirements sufficient to warrant merit review.
On appeal, appellant described the February 14, 2011 injury and related his complaints of
pain and medical treatment. His assertions, however, do not satisfy any of the criteria necessary
to reopen a case for merit review as they do not show that OWCP erroneously applied a specific
point of law nor advance any new legal argument.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP did not abuse its discretion by denying appellant’s
January 30, 2012 request for reconsideration pursuant to 5 U.S.C. § 8128(a).

10

The Board notes that the submission of evidence that does not address the particular issue involved does not
constitute a basis for reopening a case. Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52
ECAB 140 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the February 13, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 17, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

